FILED
                            NOT FOR PUBLICATION                            DEC 30 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50058

               Plaintiff - Appellee,             D.C. No. 3:12-cr-04207-W

  v.
                                                 MEMORANDUM*
JUAN HEREDIA-PANTALEON,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                    Thomas J. Whelan, District Judge, Presiding

                           Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Juan Heredia-Pantaleon appeals from the district court’s judgment and

challenges the 18-month sentence imposed following his guilty-plea conviction for

being a removed alien found in the United States, in violation of 8 U.S.C. § 1326.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Heredia-Pantaleon contends that his within-Guidelines sentence is

substantively unreasonable in light of his personal characteristics, cultural ties to

the United States, and criminal history. The district court did not abuse its

discretion in imposing Heredia-Pantaleon’s sentence. See Gall v. United States,

552 U.S. 38, 51 (2007). The sentence is substantively reasonable in light of the 18

U.S.C. § 3553(a) sentencing factors and the totality of the circumstances. See id.

      AFFIRMED.




                                           2                                     13-50058